EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vadim Vapnyar on 07 April 2021.
The application has been amended as follows: 
Claim 26 is amended as follows:
“each of the switching elements” in lines 1-2 is amended to --each of the four switching elements--
Claim 37 is amended as follows: 
“each of the switching elements” in lines 1-2 is amended to --each of the four switching elements--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hosier (US 20100114090), Danziger (US 20170189096), Wong (US 20020068931), Tada (US 20170302154), and Zargari (US 20120081061), when considered alone or in combination fail to reasonably teach or suggest generating first and second waveforms using dual-frequency selective harmonic elimination modulation and additionally eliminating at least one harmonic waveform between a first frequency and the second frequency associated with the waveforms in combination with the additionally claimed elements. Hosier, Danziger, and Wong teach providing different .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794